—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered June 2, 1988, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court responded accurately and meaningfully to the jury’s inquiry as to whether the defendant, during his trial testimony, placed one of the arresting officers at the scene of the arrest (see, CPL 310.30; People v Malloy, 55 NY2d 296, cert denied 459 US 847; *843People v Blanche, 152 AD2d 770). In any event, we conclude that any error arising out of the trial court’s answer to the jury’s inquiry did not unduly prejudice the defendant inasmuch as the trial court, in response to a subsequent request by the jury, read back the defendant’s entire trial testimony. Mollen, P. J., Mangano, Kunzeman and Kooper, JJ., concur.